Plaintiff, a member of defendant union, was permitted under the constitution and by-laws to retire from active membership in 1912 with the right to return to full privileges of membership “ at any time.” In 1936 plaintiff sought but was denied reinstatement. The Special Term has directed that he be reinstated. Judgment reversed on the law and the facts, with costs, and complaint dismissed, with costs, upon the grounds (1) that plaintiff’s application was not made in good faith; and (2) that subsequent to plaintiff’s withdrawal and prior to his application for reinstatement the union validly amended its by-laws and constitution to provide that the books might be closed by the body of membership, which meant that further applications for membership and reinstatement should not be received until otherwise determined. The body accordingly took such action and closed the books. Findings of fact and conclusions of law to the contrary are reversed and new findings of fact and conclusions will be made. Hagarty, Cars-well, Johnston and Taylor, JJ., concur; Lazansky, P. J., concurs on first ground stated. Settle order on notice.